DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final Office action is in response to the amendment filed 7/7/22 which amended claims 1, 5, 12, and 16.  Claims 1-20 remain pending.  All objections and rejections not repeated below are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0324912 to Toivanen.

Regarding claims 1 and 12, Toivanen shows the claimed data write system in Fig. 2 as device 200.  He shows the claimed processor circuit as processor 210.  He shows the claimed first memory coupled to the processor circuit as cache memory 220.  He does not show the claimed first register but he describes one register at paragraph 0042 as “The cache device includes a register where the address range boundary value T can be written to.”  He shows the claimed second memory as main memory 230.
Toivanen’s device operates as claimed, namely upon a cache miss, a predetermined amount of data is written from the main memory into the cache memory.
Toivanen also does not show the claimed second register, however, Applicant’s first and second registers combined merely define a single address range, the functional equivalent of Toivanen’s register which by itself defines two address ranges.  In other words, the two registers of claims 1 and 12 collectively define a base address and a top address, with those two addresses defining a range of addresses therebetween.  The single register in Toivanen’s disclosure is used to store a boundary value which is an address between two address ranges (addresses above that address and addresses below that address) and thereby defines one address range as address S to address T (holding non-time-sensitive content), and another address range as address T to address E (holding time-sensitive content).  This is described by Toivanen at paragraph 0042.
While Toivanen uses a single register to define two ranges, it would have been obvious to one of ordinary skill in the art to use multiple registers to define address ranges.  At paragraph 0044, Toivanen teaches that the cache may be partitioned into “two or more areas for access by software of different categories.”  Clearly if more than two areas are used, multiple registers would be required by Toivanen’s device.  Furthermore, it is well within the skill of the ordinary artisan to use registers to define address ranges, and it would have been obvious to one of ordinary skill in the art that using a pair of registers to define the base and top address or using a single register to define the base (or top) address when the top (or base) address is defined are functionally equivalent.

Regarding claims 2, 9, 13, and 20, Toivanen does not disclose how many ways cache memory 220 has.  However, since there are only three common kinds of cache memory (direct-mapped, set-associative, and fully-associative), it would have been obvious to one of ordinary skill in the art to use set-associative cache memory as cache memory 220.  Set-associative cache memory has multiple ways to store multiple tags that map to the same row/set.  
For simplicity, it would have been obvious to one of ordinary skill in the art to use a two-way set-associative cache.  In that case, it would have been obvious to one of ordinary skill in the art to assign Toivanen’s first partition 311 (Fig. 3) to the first way and to assign Toivanen’s second partition 312 (Fig. 3) to the second way to keep them separate.
Finally, since Toivanen shows one partition maps to a non-time-sensitive memory area and the other partition maps to a time-sensitive memory area, it would have been obvious to one of ordinary skill in the art to use SRAM, as claimed, for the time-sensitive area, since SRAM is a faster memory and would therefore be more appropriate for time-sensitive applications.

Regarding claims 3 and 14, the capacity of each way is an obvious matter of design choice.

Regarding claims 4 and 15, the type of memory to use is an obvious matter of design choice.  Flash memory is desirable because it retains data even after power is turned off.

Regarding claims 6, 7, 8, 17, 18, and 19, the amount of data to bring from the main memory into the cache memory is an obvious matter of design choice.

Regarding claims 10 and 11, the quantity of ways and ranges is an obvious matter of design choice.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132